DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendments dated 06/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0411771).

Regarding Claims 1-6, Kim teaches a material represented by CF3 (page 2):


    PNG
    media_image1.png
    856
    426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    403
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    496
    410
    media_image3.png
    Greyscale

CF3 can be represented by CF4-7 (page 11):


    PNG
    media_image4.png
    213
    386
    media_image4.png
    Greyscale

The definitions of A1-A4 and T1-T4 are shown above. The independent substituent groups are viewed as functionally equivalent whereby upon selection gives rise to obvious variants of CF3, absent unexpected results.
	The variant reading on applicants’ Formula 1 shows A1-A3 are phenyl; Ar4 is naphthyl; R12 is alkyl (corresponds to applicants’ R11); X = B; T1, T2 and T4 = H; T3 (corresponding to applicants’ R10) is alkyl.	
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic CF3 by selecting various functional equivalent substituents which would have included the above variant of CF 4-7 which reads on the instant limitations, absent unexpected results (per claim 1).
The variant of CF 4-7 encompasses:
R12 as aryl (corresponds to applicants’ R11) and T3 (corresponding to applicants’ R10) as aryl (per claim 2)
T3 (corresponding to applicants’ R10) as a heteroaryl which include pyridinyl and pyrimidinyl (per claim 3)
R12 as biphenyl, R500 = phenyl, a500 =1 (corresponds to applicants’ R11) (per claim 4)
X1, X2, X5 and X8 = CH (per claim 5)
Ar4 as indolyl, R30 = H ; 1-(a) (per claim 6)

Regarding Claims 20-21, Kim teaches organic light emitting device formed with a substrate (1), an anode (2), a light emitting layer (8) and a cathode (4) (paragraph 25). CF3 is a dopant in the light emitting layer (paragraph 25) (per claim 20).
As the thermally activated fluorescence property exhibited by applicants’ Formula 1 and Kim’s CF 4-7a reads on Formula 1C4-7a would inherently show thermally activated fluorescence (per claim 21).




Allowable Subject Matter
Claims 7-8, 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Compounds (per claims 7-13, 19)
R11 and R13 linked (per claims 14-18)


Response to Amendment
New art applied; argument are therefore moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786